Exhibit 2.1 EXECUTION COPY UNIT PURCHASE AGREEMENT, dated as of July 22, 2007, among ASA OPCO HOLDINGS, LLC, as the Company, ASALLIANCES BIOFUELS, LLC, as the Seller, THE SECURITYHOLDERS NAMED HEREIN and VERASUN ENERGY CORPORATION, as Purchaser TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE OF UNITS; DEBT PAYMENTS 1 SECTION 1.1. Purchase and Sale 1 SECTION 1.2. Purchase Price 2 SECTION 1.3. Debt Payments 2 SECTION 1.4. Taxes 2 SECTION 1.5. Purchase Price Allocation 2 ARTICLE II CLOSING 3 SECTION 2.1. Closing 3 SECTION 2.2. Payments 3 SECTION 2.3. Deliveries to Purchaser 4 SECTION 2.4. Deliveries to Seller and the Securityholders’ Representatives 5 SECTION 2.5. Proceedings at Closing 5 ARTICLE III SECURITYHOLDERS’ REPRESENTATIVES 5 SECTION 3.1. Securityholders’ Representatives 5 SECTION 3.2. Engagement of Agents 6 SECTION 3.3. Payment of Expenses 6 SECTION 3.4. Compensation 7 SECTION 3.5. Exculpation 7 SECTION 3.6. Successors; Removal 7 SECTION 3.7. Survival 8 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SECURITYHOLDERS AND SELLER 8 SECTION 4.1. Securityholders 8 SECTION 4.2. Seller 10 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANY 12 SECTION 5.1. Organization; Power and Authority 12 SECTION 5.2. Authorization; Execution and Validity 12 SECTION 5.3. Absence of Conflicts 13 SECTION 5.4. Governmental Approvals 13 SECTION 5.5. Capitalization of the Company 13 SECTION 5.6. Financial Statements 14 SECTION 5.7. Liabilities 14 SECTION 5.8. Absence of Certain Changes 15 SECTION 5.9. Subsidiaries; Investments 16 SECTION 5.10. Derivatives 17 SECTION 5.11. Real Property 17 SECTION 5.12. Title to Tangible Assets 18 SECTION 5.13. Material Contracts 18 SECTION 5.14. Intellectual Property 18 SECTION 5.15. Litigation 19 SECTION 5.16. Labor and Employment Matters 19 SECTION 5.17. Employee Benefits 20 i SECTION 5.18. Taxes 20 SECTION 5.19. Permits; Compliance with Laws 21 SECTION 5.20. Environmental Laws 21 SECTION 5.21. Insurance 22 SECTION 5.22. Affiliated Transactions 22 SECTION 5.23. Fees 23 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER 23 SECTION 6.1. Organization; Power and Authority 23 SECTION 6.2. Authorization; Execution and Validity 23 SECTION 6.3. Absence of Conflicts 23 SECTION 6.4. Governmental Approvals 24 SECTION 6.5. Capitalization of Purchaser 24 SECTION 6.6. SEC Documents. 25 SECTION 6.7. Absence of Certain Changes 26 SECTION 6.8. Derivatives 26 SECTION 6.9. Litigation 27 SECTION 6.10. Labor and Employment Matters 27 SECTION 6.11. Employee Benefits 27 SECTION 6.12. Taxes 27 SECTION 6.13. Permits; Compliance with Laws 27 SECTION 6.14. Environmental Laws 28 SECTION 6.15. Insurance 28 SECTION 6.16. Fees 28 SECTION 6.17. Sophisticated Purchaser; Access to Information; Investment Intent 28 SECTION 6.18. Financing 29 SECTION 6.19. No Vote Required 29 ARTICLE VII COVENANTS 29 SECTION 7.1. Cooperation; Certain Consents and Approvals 29 SECTION 7.2. Transfer of Agreements and Newco 31 SECTION 7.3. Conduct of Business 31 SECTION 7.4. Access to Information 33 SECTION 7.5. Certain Confidential Information 33 SECTION 7.6. Return of Information 34 SECTION 7.7. Seller’s and Securityholders’ Representatives’ Access to Documents; Preservation of Books and Records 34 SECTION 7.8. Limited Representations 35 SECTION 7.9. Employees and Employee Benefits 35 SECTION 7.10. Directors and Officers Indemnification 37 SECTION 7.11. Litigation Support and Cooperation 38 SECTION 7.12. Access 39 SECTION 7.13. Listing Application 39 SECTION 7.14. Non-Solicitation; Transfer Restrictions 39 SECTION 7.15. Takeover Statutes 39 SECTION 7.16. Tax Matters 40 SECTION 7.17. Terminated Affiliate Contracts 40 ii ARTICLE VIII CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATIONS 41 SECTION 8.1. Accuracy of Representations and Warranties 41 SECTION 8.2. Performance of Covenants 41 SECTION 8.3. Certificates 41 SECTION 8.4. HSR Clearance 41 SECTION 8.5. No Order 41 SECTION 8.6. Certified Resolutions 41 SECTION 8.7. Deliveries 41 SECTION 8.8. Secretary’s Certificates 42 SECTION 8.9. Assignments 42 SECTION 8.10. Outstanding Indebtedness 42 SECTION 8.11. Consents and Approval 42 SECTION 8.12. Terminated Affiliate Contracts 42 ARTICLE IX CONDITIONS PRECEDENT TOTHE OBLIGATIONS OF SELLER AND THE SECURITYHOLDERS 42 SECTION 9.1. Accuracy of Representations and Warranties 42 SECTION 9.2. Performance of Covenants 42 SECTION 9.3. Certificate 43 SECTION 9.4. HSR Clearance 43 SECTION 9.5. No Order 43 SECTION 9.6. Delivery of Consideration 43 SECTION 9.7. Certified Resolutions 43 SECTION 9.8. Deliveries 43 SECTION 9.9. Secretary’s Certificate 43 SECTION 9.10. Listing Application 43 SECTION 9.11. Registration Rights Agreement 43 ARTICLE X TERMINATION 44 SECTION 10.1. Termination of Agreement 44 SECTION 10.2. Effect of Termination 44 ARTICLE XI INDEMNIFICATION 45 SECTION 11.1. Survival of Representations and Warranties and Covenants 45 SECTION 11.2. Securityholders’ Indemnification Obligations 45 SECTION 11.3. Purchaser’s Indemnification Obligations 46 SECTION 11.4. Third Party Claims; Procedures 47 SECTION 11.5. Limitations on Indemnification 48 SECTION 11.6. Exclusive Remedy 50 SECTION 11.7. Insurance 50 SECTION 11.8. Cooperation; Access to Documents and Information 50 ARTICLE XII DEFINITIONS 51 SECTION 12.1. Certain Definitions 51 SECTION 12.2. Other Defined Terms 59 ARTICLE XIII GENERAL 60 SECTION 13.1. Amendments 60 SECTION 13.2. Waivers 61 SECTION 13.3. Notices 61 iii SECTION 13.4. Successors and Assigns; Parties in Interest 62 SECTION 13.5. Severability 62 SECTION 13.6. Entire Agreement 63 SECTION 13.7. Governing Law 63 SECTION 13.8. Remedies 63 SECTION 13.9. Consent to Jurisdiction; Waiver of Trial or Jury 63 SECTION 13.10. Expenses 64 SECTION 13.11. Survival 64 SECTION 13.12. Release of Information 64 SECTION 13.13. Disclosure Schedules 64 SECTION 13.14. Certain Rules of Construction 65 SECTION 13.15. Counterparts 65 Exhibits: Exhibit A Debt Payment Allocation Exhibit B Escrow Agreement Exhibit C Assignments of Limited Liability Company Units Exhibit D Noncompetition Agreement Exhibit E Registration Rights Agreement iv UNIT PURCHASE AGREEMENT This UNIT PURCHASE AGREEMENT, dated as of July 22, 2007 (this “Agreement”), is entered into by and among ASA OPCO HOLDINGS, LLC, a Delaware limited liability company (the “Company”), ASALLIANCES BIOFUELS, LLC, a Delaware limited liability company (the “Seller”), the SECURITYHOLDERS (as defined herein), and VERASUN ENERGY CORPORATION, a South Dakota corporation (“Purchaser”). WHEREAS, the Company and its Subsidiaries (as defined herein) are engaged in the business of production and distribution of ethanol and distillers grains and in related activities; WHEREAS, Seller owns all of the outstanding Units (as defined herein) in the Company; WHEREAS, the Units constitute all of the outstanding Equity Interests (as defined herein) in the Company; WHEREAS, the Securityholders own all of the outstanding Equity Interests in Seller; WHEREAS, Purchaser desires to purchase from Seller, and Seller is willing to sell to Purchaser, the Units, upon the terms and subject to the conditions set forth in this Agreement; WHEREAS, the Securityholders desire to induce Purchaser to purchase the Units from Seller; WHEREAS, capitalized terms used herein without definition have the respective meanings set forth in Article XII; NOW, THEREFORE, in consideration of the premises, the terms and provisions set forth herein, the mutual benefits to be gained by the performance thereof and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I PURCHASE AND SALE OF UNITS; DEBT PAYMENTS SECTION 1.1.Purchase and Sale.Upon the terms and subject to the conditions set forth herein, on the Closing Date, (i) Seller shall sell, transfer and deliver the Units to Purchaser and (ii) Purchaser shall acquire and accept the Units from Seller. SECTION 1.2.Purchase Price.In consideration of the sale, transfer and delivery of the Units, the total “Purchase Price” shall be Seven Hundred Twenty Five Million Dollars ($725,000,000), which amount includes (i) the full amount available under the Bank Credit Agreement of Two Hundred Seventy Five Million Dollars ($275,000,000), whether drawn or undrawn, which Bank Credit Agreement will remain in full force and effect and (ii) the Closing Purchase Price.On the Closing Date, Purchaser shall pay to Seller and/or its Designated Recipients in accordance with Section2.2 (i) an aggregate amount in cash equal to Two Hundred Fifty Million Dollars ($250,000,000) minus the aggregate amount of the Subordinated Note Amount and the Bridge Note Amount (such amount, after such calculation, is hereinafter referred to as the “CashPurchase Price”), and (ii) 13,801,384 shares of Purchaser Common Stock, (the “Common Stock Purchase Price” and collectively with the Cash Purchase Price, the “ClosingPurchase Price”). SECTION 1.3.Debt Payments. (a)In consideration of the repayment, cancellation and termination of the Subordinated Notes, Purchaser shall deliver on the Closing Date to D.E. Shaw Laminar Portfolios, L.L.C. and to the Securityholders (or to the Securityholders’ Representatives on their behalf) in accordance with Section2.2 who hold the Subordinated Notes an aggregate amount in cash equal to sixty-two million, five hundred thousand dollars ($62,500,000) plus accrued interest on the Subordinated Notes (collectively, the “Subordinated Note Amount”).The principal portion of the Subordinated Note Amount to be received by D.E. Shaw Laminar Portfolios, L.L.C. and each Securityholder who holds any Subordinated Notes is set forth next to the name of such Person as shown on Exhibit A . (b)In consideration of the repayment, cancellation and termination of the Bridge Notes, Purchaser shall deliver on the Closing Date to D.E. Shaw Laminar Portfolios, L.L.C. and to each Securityholder who holds the outstanding Bridge Notes (or to the Securityholders’ Representatives on their behalf) in accordance with Section2.2, an aggregate amount in cash equal to six million, nine hundred seventy-seven thousand, three hundred two dollars and seventy-five cents ($6,977,302.75) plus any additional amounts drawn prior to Closing and accrued interest on the Bridge Notes (collectively, the “Bridge Note Amount”).The principal portion of the Bridge Note Amount to be received by D.E. Shaw Laminar Portfolios, L.L.C. and each Securityholder who holds any Bridge Notes is set forth next to the name of such Person as shown on ExhibitA. SECTION 1.4.Taxes.Purchaser and Seller will each bear 50% of the cost of any documentary, stamp, sales and excise or other similar Taxes payable in respect of the sale, transfer or delivery of the Units, and the cancellation and termination of the Subordinated Notes and the Bridge Notes. SECTION 1.5.Purchase Price Allocation.Prior to the Closing, Purchaser and Seller shall negotiate in good faith to agree upon an allocation of the Cash Purchase Price, the Common Stock Purchase Price, the Subordinated Note Amount, the Bridge Note Amount, the amount drawn under the Bank Credit Agreement and any other liabilities of the Company and its Subsidiaries that for Tax purposes are treated as assumed by Purchaser (collectively, the “Tax Purchase Price”) among the assets of the Company and its Subsidiaries.If the parties reach an agreement on the allocation of the Tax Purchase Price prior to the Closing, (i) Purchaser shall prepare and deliver to Seller copies of Form 8594 and any required exhibits 2 thereto which are consistent in all respects with such agreed allocation (the “Asset Acquisition Statement”) within 30 days of the date of this Agreement, and revised copies of the Asset Acquisition Statement (the “Revised Statements”) from time to time so as to report any matters on the Asset Acquisition Statement that need updating, (ii) the Tax Purchase Price as finally determined shall be allocated in accordance with the Asset Acquisition Statement or, if applicable, the last Revised Statements provided by Purchaser to Seller (each as revised to reflect any reasonable comments received from Seller or the Securityholders), and (iii) all income Tax Returns and reports filed by Purchaser, Seller and each Securityholder shall be prepared consistently with such agreed allocation.If the parties are unable to agree upon an allocation of the Tax Purchase Price prior to the Closing, each party may prepare its own allocation of the Tax Purchase Price, and there shall be no further obligation of either party under this Section 1.5. ARTICLE II CLOSING SECTION 2.1.Closing.The closing of the purchase and sale of the Units pursuant to this Agreement (the “Closing”) shall take place at the offices of Baker Botts L.L.P., 2001 Ross Avenue, Dallas, Texas 75201 at 9:00 a.m., Dallas, Texas time, on August 22, 2007, or, if the conditions to the obligations of the parties to consummate the transactions contemplated by this Agreement set forth in Articles VIII and IX are not satisfied or waived on such date (other than any conditions to be satisfied through the making of payments or the delivery of documents at the Closing, but subject to satisfaction of those conditions), as soon as practicable after the satisfaction or waiver of such conditions (but in no event more than two Business Days thereafter), or at such other time and date as the parties may agree (the “Closing Date”). SECTION 2.2.Payments.At the Closing, Purchaser shall pay (a) the Cash Purchase Price (less the Escrow Amount) to Seller by wire transfer of immediately available funds (to such accounts as Seller shall have specified to Purchaser at least 48 hours prior to the Closing), (b) the Subordinated Note Amount and the Bridge Note Amount to the Securityholders or the Securityholders’ Representatives by wire transfer of immediately available funds (to such accounts as Securityholders’ Representatives shall have specified to Purchaser at least 48 hours prior to the Closing), and (c) the Escrow Amount to the Escrow Agent to be held in accordance with an escrow agreement to be entered into with the Escrow Agent in substantially the form as attached hereto as Exhibit B (the “Escrow Agreement”).In addition, Purchaser shall deliver to Seller, or its Designated Recipient, the number of shares of Purchaser Common Stock set forth in Section 1.2.Such shares of Purchaser Common Stock (i) shall be in the form of a Purchaser stock certificate or certificates, registered in the name of Seller or the appropriate Designated Recipient, (ii) shall be approved for listing on the New York Stock Exchange (the “NYSE”) and (iii) shall bear a legend as reasonably agreed upon by the parties.Seller shall notify Purchaser in writing of its Designated Recipients within five Business Days prior to the Closing Date. 3 SECTION 2.3.Deliveries to Purchaser.At the Closing, Seller shall deliver, or shall cause to be delivered, to Purchaser each of the following: (a)Assignments of Units, each substantially in the form of Exhibit C (the “Assignment”), duly executed by Seller and an amendment to Schedule A to the LLC Agreement reflecting the transfers contemplated thereby duly executed in accordance with the LLC Agreement (collectively, the “Assignment Documents”); (b)reasonably satisfactory evidence of the repayment, cancellation and termination of the Subordinated Notes and the Bridge Notes (collectively, the “Payoff Evidence”); (c)the certificates of officers of Seller and the Company referred to in Section 8.3; (d)a certificate of the Secretary or an Assistant Secretary of the Companyattesting to (i) the resolutions of the Board of Managers of the Company referred to in Section 8.6 and (ii) the incumbency and signature of each officer of the Company who executed this Agreement; (e)a certificate from the Secretary of State of the State of Delaware with respect to the existence and good standing of the Company; (f)resignations by all members of the Board of Managers of the Company from their positions as managers of the Company and any of its Subsidiaries (or, if any such resignations have not been obtained, evidence of the removal of such managers); (g)the executed Escrow Agreement; (h)noncompetition agreements, substantially in the form of Exhibit D attached hereto, executed by the parties set forth on Section 2.3(h) of the Disclosure Schedule (the “Noncompetition Agreements”); (i)the executed FIRPTA Certificate; and (j)a registration rights agreement, in the form of Exhibit E attached hereto (the “Registration Rights Agreement”), duly executed by the Securityholders. 4 SECTION 2.4.Deliveries to Seller and the Securityholders’ Representatives.At the Closing, Purchaser shall deliver, or shall cause to be delivered, to Seller and the Securityholders’ Representatives each of the following: (a)certificates representing all shares of Purchaser Common Stock constituting the Common Stock Purchase Price pursuant to Section 2.2; (b)the certificate of an officer of Purchaser referred to in Section 9.3; (c)a certificate of the Secretary or an Assistant Secretary of Purchaser attesting to (i) the resolutions of the Board of Directors of Purchaser referred to in Section 9.7 and (ii) the incumbency and signature of each officer of Purchaser who executed this Agreement; (d)a certificate from the Secretary of State of the State of South Dakota with respect to the existence and good standing of Purchaser; (e)the executed Escrow Agreement; and (f)the Registration Rights Agreement, duly executed by Purchaser. SECTION 2.5.Proceedings at Closing.All proceedings to be taken and all documents to be executed and delivered by the parties at the Closing shall be deemed to have been taken and executed and delivered simultaneously, and no proceedings shall be deemed taken nor any documents executed or delivered until all have been taken, executed and delivered. ARTICLE III SECURITYHOLDERS’ REPRESENTATIVES SECTION 3.1.Securityholders’
